Name: Commission Delegated Regulation (EU) 2018/149 of 15 November 2017 amending Delegated Regulation (EU) 2016/1238 with regard to the compositional requirements and quality characteristics of milk and milk products eligible for public intervention and aid for private storage
 Type: Delegated Regulation
 Subject Matter: consumption;  distributive trades;  processed agricultural produce;  agricultural policy;  technology and technical regulations;  food technology;  trade policy; NA;  economic policy
 Date Published: nan

 31.1.2018 EN Official Journal of the European Union L 26/11 COMMISSION DELEGATED REGULATION (EU) 2018/149 of 15 November 2017 amending Delegated Regulation (EU) 2016/1238 with regard to the compositional requirements and quality characteristics of milk and milk products eligible for public intervention and aid for private storage THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 19(1)(a) thereof, Whereas: (1) Commission Delegated Regulation (EU) 2016/1238 (2) sets out the compositional requirements and quality characteristics for milk and milk products that are eligible for public intervention and aid for private storage. (2) Due to technical improvements in the methodology used in the analysis and quality evaluation of milk and milk products and in order to align existing Union rules relating to hygiene requirements, it is necessary to review and update the parameters of the compositional requirements and quality characteristics of certain milk products eligible for public intervention and aid for private storage. (3) Annexes IV and V to Delegated Regulation (EU) 2016/1238 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Delegated Regulation (EU) 2016/1238 are amended as follows: (a) Part II of Annex IV is replaced by the text set out in Annex I to this Regulation; (b) Part II of Annex V is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2016/1238 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (OJ L 206, 30.7.2016, p. 15). ANNEX I PART II Compositional requirements and quality characteristics Butter is a solid emulsion, mainly of the water-in-oil type, with the following compositional and quality characteristics: Parameters Content and quality characteristics Fat Minimum 82 % Water Maximum 16 % Non-fat solids Maximum 2 % Fat acidity Maximum 1,2 mmole/100 g fat Peroxide value Maximum 0,3 meq oxygen/1 000 g fat Non-milk fat Not detectable by triglyceride analysis Sensory characteristics At least four out of five points for appearance, flavour and consistency ANNEX II PART II Compositional requirements and quality characteristics Parameters Content and quality characteristics Protein Minimum 34,0 % of the non-fat dry matter Fat Maximum 1,00 % Water Maximum 3,5 % Titratable acidity in ml of decinormal sodium hydroxide solution Maximum 19,5 ml Lactates Maximum 150 mg/100 g Phosphatase test Negative, i.e., not more than 350 mU of phosphatasic activity per litre of reconstituted milk Insolubility index Maximum 0,5 ml (24 °C) Scorched particles Maximum 15,0 mg, i.e. disc B minimum Micro-organisms Maximum 40 000 CFU per gram Buttermilk (1) None (2) Rennet whey (3) None Acid whey (3) None (4) or maximum 150 mg/100 g (5) Taste and smell Clean Appearance White or slightly yellowish colour, free from impurities and coloured particles (1) Buttermilk  means the by-product of butter production obtained after churning of the cream and separation of the solid fat. (2) The absence of buttermilk can be established either by an on-the-spot inspection of the production plant carried out without prior notice at least once a week, or by a laboratory analysis of the end product indicating a maximum of 69,31 mg of PEDP phosphatidylethanolamine dipalmitoyl per 100 g. (3) Whey  means the by-product of cheese or casein production obtained by the action of acids, rennet and/or chemico-physical processes. (4) When on-the-spot inspections are carried out. (5) When ISO 8069 is applied.